Citation Nr: 1702275	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-40 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.  

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease with a hiatal hernia and gastritis.  

3.  Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision which, in pertinent part, granted entitlement to service connection for hypertension, gastroesophageal reflux disease with a hiatal hernia and gastritis, and migraine headaches.  The RO assigned noncompensable evaluations for each of those disabilities.

In October 2016, the Veteran testified before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.

During his October 2016 hearing, the Veteran raised contentions to the effect that earlier effective dates were warranted for the grants of service connection for hypertension, gastroesophageal reflux disease with a hiatal hernia and gastritis, and migraine headaches.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2016).  They referred to the RO for appropriate action.


REMAND

In April 2010, the Veteran was examined by VA to determine the severity of his hypertension, gastroesophageal reflux disease, and migraine headaches.  Significantly, during an October 2016 hearing, the Veteran testified that these disorders had since worsened.  Further, the Veteran testified that these disorders do cause him to miss work or go home early.  As the Veteran's employment records have not been requested for association with his claims folder, and given the age of the last VA compensation examination further development is in order.  

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Ask the Veteran for the name and address of each employer for whom he has worked since June 2007.  Then, with authorization from the appellant, ask each identified employer for copies of the Veteran's sick leave record, as well as any record which documents job accommodations provided to the claimant because of hypertension, migraines, and/or gastroesophageal reflux disease.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Thereafter, schedule the Veteran for examinations to determine the severity of his hypertension, gastroesophageal reflux disease with a hiatal hernia and gastritis, and migraine headaches.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of those materials in any report generated as a result of this remand. 

With respect to hypertension, the examiner must document the Veteran's blood pressure readings, whether the claimant takes any medication for hypertension, the dosage of that medication, and when he last took it.

With respect to gastroesophageal reflux disease with a hiatal hernia and gastritis, the examiner must report the predominant disability picture.  If gastroesophageal reflux disease or a hiatal hernia is predominant, the examiner must report which of the following manifestations it meets or more nearly approximates:  

a.  Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health; OR,

b.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; OR, with two or more of these symptoms of less severity.

If hypertrophic gastritis (identified by gastroscope) is predominant, the examiner must report which of the following manifestations it meets or more nearly approximates:

a.  Atrophic gastritis; OR, 

b.  Chronic gastritis with small nodular lesions, and symptoms; OR, 

c.  Chronic gastritis with multiple small eroded or ulcerated areas, and symptoms; OR, 

d.  Chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas. 

With respect to migraine headaches, the examiner must report which of the following manifestations it meets or more nearly approximates:  

a.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; OR,

b.  Characteristic prostrating attacks occurring on an average once a month over last several months; OR, 

c.  Characteristic prostrating attacks averaging one in 2 months over last several months; OR 

d.  Less frequent attacks.

The examiner must address the appellant's lay statements.  Further, for any and all opinions offered the examiner must provide a fully reasoned explanation for that opinion, to include references to the evidence which supports any conclusion reached.  

A copy of the notice informing the Veteran of the date, time, and location of the VA examinations must be associated with the claims file.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims file.  

3.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016). 

4.  When the foregoing actions have been completed, undertake any other indicated development.  Then, readjudicate the issues.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.   The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

